Citation Nr: 9901174	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  96-01 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of a 
cerebrovascular accident secondary to service-connected 
mitral valve annuloplasty.

2.  Entitlement to service connection for post operative 
residuals of a pacemaker implant due to vasodepressor syncope 
secondary to service-connected mitral valve annuloplasty.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to January 
1958.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefits sought on 
appeal.


REMAND

The veterans service medical records show that he was 
hospitalized for four and a half months for rheumatic fever 
in 1952.  Postservice, in 1993, the veteran was found to have 
heart murmur.  Further medical work-up determined that the 
veteran suffered from severe, wide open, mitral valve 
regurgitation, left atrial enlargement, borderline left 
ventricular enlargement, mild concentric left ventricular 
hypertrophy, mild aortic insufficiency, and mild tricuspid 
insufficiency.  As a result, the veteran underwent a mitral 
valve annuloplasty at St. Vincents Hospital in September 
1993. 

The veteran is service connected for postoperative residuals 
of mitral valve annuloplasty, secondary to rheumatic fever.  
He is also service connected for major depression, and 
chronic vascular headaches secondary to postoperative 
residuals of a mitral valve annuloplasty.  He is currently 
seeking service connection for residuals of a cerebral 
vascular accident, and postoperative residuals of a pacemaker 
implant secondary to vasodepressor syncope secondary to the 
postoperative residuals of a mitral valve annuloplasty.

In support of the foregoing, the veteran has submitted a 
January 1995 letter from Blaine Takesue, M.D., a VA 
physician, who relates the veterans condition to the 
problems for which he was hospitalized while on active duty.  
Also submitted is a statement from Celestine M. DeTrama, 
M.D., also a VA physician, who opined that the veteran 
suffered a stroke when he underwent the service connected 
valvuloplasty, and hence, grounding this claim under the 
provisions of 38 U.S.C.A. § 5107 (West 1991).  Finally, of 
record is a statement from Philip C. Krause, M.D., who opined 
in February 1996, that the veterans open heart surgery 
possibly contributed to his heart block, and subsequent need 
for a pacer.

Unfortunately, despite these opinions, a decision cannot be 
rendered at this time because it is evident that some 
opinions were made without consideration of all of the 
evidence which currently is of record, and because it appears 
that the evidence that is of record is incomplete.

Therefore, this case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify all health care 
providers who have treated him for any 
cardiovascular disorder since 1993.  
After securing any necessary 
authorization from the veteran the RO 
should attempt to secure all evidence 
which is not currently in the claims 
folder.  This missing evidence includes 
all inpatient records from September 1993 
surgery at St.Vincents Hospital in 
Indianapolis, Indiana (not simply those 
belonging to the NASA Group); all 
outpatient records belonging to Wesley B. 
Wong, M.D., of Indianapolis, Indiana; all 
outpatient records belonging to Philip C. 
Krause, M.D., of Lafayette, Indiana; and 
all VA outpatient and inpatient records 
dated after 1992.  All attempts to secure 
this evidence must be fully documented in 
the claims file.  

2.  After completion of the foregoing the 
RO should schedule the veteran for 
comprehensive neurological and 
cardiovascular examinations, to be 
conducted by physicians who are board 
certified in these disciplines.  All 
indicated studies and tests necessary to 
determine the nature and etiology of any 
cerebrovascular accident residuals, and 
pacemaker residuals must be conducted.  
The claims folder in its entirety must be 
made available to and reviewed by each 
examiner prior to conducting the 
requested studies.  Thereafter, the 
following questions must be answered:

a)  Does the veteran suffer from 
residuals of a cerebrovascular 
accident (CVA)?

b)  If the veteran does suffer from 
CVA residuals is it at least as 
likely as not that they are related 
to the appellants September 1993 
surgery?  

c)  Is it at least as likely as not 
that CVA residuals are otherwise 
related to the appellants service 
connected postoperative residuals of 
mitral valve annuloplasty?

d)  Is it at least as likely as not 
that either rheumatic fever 
residuals or postoperative residuals 
of mitral valve annuloplasty 
resulted in the development of an 
atrioventricular block?  Is it at 
least as likely as not that a heart 
block led to the need for a 
pacemaker?

e)  Is it at least as likely as not 
that the veterans vasodepressor 
syncope and postoperative residuals 
of a pacemaker implant are in any 
other way related to his 
postoperative residuals of mitral 
valve annuloplasty?

A complete written rationale for all 
opinions made must be provided.  If the 
opinions differ from those offered by the 
physicians named above a detailed 
explanation for those differences must be 
provided.  If any requested opinion 
cannot be provided that fact should be 
noted and a detailed explanation provided 
explaining why securing the opinion is 
not possible.  A period of observation 
and evaluation is authorized if 
necessary.  The requested opinions must 
be typed.  

3.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

If the benefits sought are not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).
- 2 -
